Citation Nr: 0822264	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  98-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to compensation benefits for sterility 
pursuant to the criteria of 38 U.S.C.A. § 1151.

2. Entitlement to compensation benefits for a rash on the 
back pursuant to the criteria of 38 U.S.C.A. § 1151.

3. Entitlement to compensation benefits for an ulcer pursuant 
to the criteria of 38 U.S.C.A. § 1151.

4. Entitlement to compensation benefits for a heart disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151.

5. Entitlement to compensation benefits for a lung disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151.

6. Entitlement to an initial evaluation in excess of 10 
percent for ulcer of the right forearm (major), status post 
split thickness skin graft due to nitrogen mustard accident.


REPRESENTATION

Appellant represented by:	Mark R. Lippman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
in September 1997, the RO granted service connection for an 
ulcer of the right forearm with split thickness skin graft 
due to a nitrogen mustard accident and evaluated the 
disability as 10 percent disabling.  The veteran has 
perfected an appeal with the initial disability evaluation 
assigned for the ulcer of the right forearm.

In February 1999, the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C. § 1151 for a 
back rash, hypertensive vascular disease, sterility, chronic 
obstructive pulmonary disease (claimed as asthma) and ulcer.  

In August 1999, the veteran and his spouse testified at a 
personal hearing before the a Veterans Law Judge sitting at 
the Montgomery, Alabama, RO.  A transcript of the personal 
hearing has been associated with the claims file.  That 
Veterans Law Judge is no longer with the Board, however, the 
veteran was provided with the opportunity to have another 
hearing if he chose.  A letter from the veteran dated April 
2008 indicates that he does not wish to have an additional 
hearing.

In November 1999, the Board determined that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for asthma, a heart 
disorder and hypertension, determined that the claims for 
compensation benefits for sterility, a rash on the back, and 
an ulcer pursuant to the provisions of 38 U.S.C.A. § 1151 
were well grounded, and determined that the reopened claims 
for service connection for lung and heart disorders were well 
grounded.

The Board remanded the claims of entitlement to compensation 
benefits for sterility, a rash on the back, and ulcer 
pursuant to the criteria of 38 U.S.C.A. § 1151; service 
connection for lung and heart disorders on a de novo basis as 
well as compensation benefits pursuant to the criteria of 38 
U.S.C.A. § 1151, and an initial evaluation in excess of 10 
percent for an ulcer of the right forearm to the RO for 
further development and adjudicative actions.

In March 2001 the RO denied entitlement to compensation 
benefits for sterility, a rash on the back, an ulcer, a heart 
disorder and a lung disorder pursuant to the provisions of 38 
U.S.C.A. § 1151, and an initial evaluation in excess of 10 
percent for an ulcer of the right forearm, status post split 
thickness skin graft due to a nitrogen mustard accident.

In a July 3, 2001 decision the Board denied entitlement to 
compensation benefits for sterility, a gastric ulcer, a heart 
disability, and a lung disability pursuant to the criteria of 
38 U.S.C.A. § 1151, and entitlement to an initial evaluation 
in excess of 10 percent for ulcer of the right forearm 
(major), status post split thickness skin graft due to 
nitrogen mustard accident.  The issue of entitlement to 
compensation benefits for a rash on the back pursuant to the 
criteria of 38 U.S.C.A. § 1151 was remanded to the RO for 
additional development.

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's representative requested 
that the CAVC vacate the July 3, 2001 Board decision with 
respect to issues of entitlement to compensation benefits for 
sterility, a gastric ulcer, a heart disability and a lung 
disability pursuant to the criteria of 38 U.S.C.A. § 1151, 
and entitlement to an initial evaluation in excess of 10 
percent for an ulcer of the right forearm (major), status 
post split thickness skin graft due to nitrogen mustard 
accident.

The CAVC granted the request in a November 2002 order and 
remanded the case to the Board for compliance with the 
directives that were specified by the CAVC's order.  These 
issues were then remanded by the Board in July 2003 for 
further development.  All requested development having been 
completed, these claims now return again before the Board.


FINDINGS OF FACT

1.  The probative evidence of record does not establish that 
the veteran has sterility claimed as due to treatment at a VA 
facility.

2.  The probative evidence of record does not establish that 
the veteran has a back rash as due to treatment at a VA 
facility.

3.  The probative evidence of record does not establish that 
the veteran has an ulcer claimed as due to treatment at a VA 
facility.

4.  The probative evidence of record does not establish that 
the veteran has a heart disorder claimed as due to treatment 
at a VA facility.

5.  The probative evidence of record does not establish that 
the veteran has a lung disorder claimed as due to treatment 
at a VA facility.

6.  The veteran's service-connected ulcer of the right 
forearm, status post split thickness skin graft due to 
nitrogen mustard accident, is manifested by a range of motion 
of the elbow of 145 degrees of flexion, bilaterally, and 
forearm supination of 85 degrees, bilaterally, with a no 
bigger than 12 square inch depressed skin graft on the flexor 
surface on the right forearm.


CONCLUSIONS OF LAW

1. The criteria for compensation benefits for sterility 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151, have not been met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007).

2. The criteria for compensation benefits for a back rash 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151, have not been met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007).

3. The criteria for compensation benefits for an ulcer 
claimed as due to treatment at a VA facility, pursuant to the 
provisions of 38 U.S.C.A. § 1151, have not been met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007).

4.  The criteria for compensation benefits for a heart 
disorder claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.358 (2007).

5.  The criteria for compensation benefits for a lung 
disorder claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.358 (2007).

6.  The criteria for an initial evaluation in excess of 10 
percent for ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard accident, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7801-7805 (2007); 4.118, Diagnostic Code 
7801-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In a March 2004 letter, as well as a July 2001 Board 
decision, November 2002 CAVC Order and accompanying Joint 
Motion to Remand, a July 2003 Remand, and a June 2005 
Supplemental Statement of the case, the veteran was provided 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as notice of the law pertaining to 
disability ratings and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
numerous VA medical examinations.  Consequently, the duty to 
notify and assist has been satisfied.

The veteran is ultimately seeking entitlement to compensation 
benefits for sterility, an ulcer, a heart disorder, a back 
rash, and a lung disorder, all claimed as due to treatment at 
a VA facility.  In essence, he contends that he currently has 
the foregoing disabilities that became manifest as a result 
of accidental exposure of nitrogen mustard to his right 
forearm during treatment for Hodgkin's disease at a VA 
medical facility.  He is also seeking an initial evaluation 
in excess of 10 percent for an ulcer of the right forearm, 
status post split thickness skin graft due to nitrogen 
mustard accident, as he believes his symptoms are more 
disabling than reflected by the currently assigned rating 
evaluation.


Compensation under 38 U.S.C.A. § 1151

38 U.S.C. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, medical or 
surgical treatment, or examination, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  See also 38 C.F.R. § 3.800.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran's claim was received in 
April 1998, this claim must be decided under the current, 
post- October 1, 1997 version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

Where it is determined that there is a disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 
3.800 (2007).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  The three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are as follows: (1) Medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service injury or disease and a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."


Sterility

Taking into account all relevant evidence, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151 for 
sterility are not warranted.  In this regard, the Board finds 
that, while the evidence is at least in equipoise as to the 
question of whether the veteran's sterility was caused by the 
application of nitrogen mustard, even if his sterility was 
due to this application, the proximate cause of the 
additional disability was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, and in fact sterility due to 
nitrogen mustard treatment was a reasonably foreseeable 
event, as a well known side effect of nitrogen mustard 
therapy.

Reviewing the relevant evidence of record pertaining to 
sterility, the veteran's  service medical records reveal 
there were no reports, diagnoses, or treatments for sterility 
during the veteran's period of active service.  VA hospital 
treatment records dated in June 1966 show that the veteran 
was treated with nitrogen mustard for his Hodgkin's disease.  
It was indicated that there was some minor infiltration in 
the second dose of nitrogen mustard which resulted in 
moderate edema, pain, and swelling.

VA hospital treatment records dated from September 1966 to 
November 1966 revealed that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
surface of his right forearm.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.

The first indication in the record that the veteran had 
impotence is a May 1986 report of hospitalization.  He 
reported a right scrotal mass and progressive impotence for 
the prior six to twelve months.  The pertinent diagnoses were 
right spermatocele and impotence.

In May 1986, the veteran reported that he had become 
progressively impotent for the preceding six months.  The 
impression was spermatocele and questionable impotence.  A 
spermatocelectomy was conducted the same month.

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard. Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting, and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

The veteran testified before the Board in August 1999.  He 
reported that a VA physician accidentally spilled nitrogen 
mustard on his arm while he was being treated for Hodgkin's 
disease.  He reported that he was informed by a VA doctor 
that his disorder was the result of the nitrogen mustard 
treatment he had received. He was only receiving treatment 
from VA personnel.  When he requested VA personnel to put in 
writing their opinions that he had residuals of the nitrogen 
mustard treatment, they refused.  He testified that he did 
not have a written opinion from any physician linking 
sterility to exposure to nitrogen mustard.

In September 1999, the veteran submitted an excerpt of a 
treatise on nitrogen mustard.  The document evidences the 
fact that use of nitrogen mustard has a potential risk to 
reproductive capacity.

In January 2000, the veteran underwent a VA examination of 
genitourinary system. The report shows that the veteran 
stated that he had three children, the youngest being born in 
1960.  He indicated that in 1973, he suspected sterility 
because he tried to have another child for two years but 
could not.  He indicated that his testes were swollen in 
1982, resulting in his undergoing a hydrocelectomy on the 
right side.

He reported that he had been unable to have an erection since 
1978 or 1979.  He indicated that his testicles were still 
painful, wherein even crossing his legs would sometimes make 
him cry out.  He reported lethargy, weakness, and anorexia.  
His weight would reportedly vary.  He had frequency of 
urination every one hour in the day and four to five times at 
night.  He reported hesitancy and noted that his stream was 
tiny.  He also reported having dysuria.

He reported incontinence, but just a little in spots.  He did 
not have to wear an appliance or a pad.  He provided a 
history of impotence, but no recurrent urinary tract 
infections, renal colic, bladder stones, nephritis, or 
treatment for malignancy. The diagnosis was sterility of 
undetermined etiology associated with erectile dysfunction 
and benign prostate hyperplasia.

A VA examination report of the genitourinary system dated in 
August 2000 shows that the veteran reported that his 
testicles were very sore and that he had been sterile since 
chemotherapy in 1967 for Hodgkin's disease.  He indicated 
that he previously had surgery to remove a marble size tumor 
off his right testicle.  He reported that he had been told 
that a bilateral orchiectomy would be required because of 
pain.  He also indicated taking medication for the pain, and 
having an enlarged prostate for three months after his 
chemotherapy.

He indicated that his frequency of urination was every hour 
during the day and two to three times at night.  There was 
reported hesitancy, his stream was said to be small, and he 
noted that he had dysuria and that his stream would cut off 
and then start back, so that he did not know when he was 
through.  He reported incontinence in that he would dribble 
on his shorts because he could not tell he was finished.  He 
provided a history of impotence, but no recurrent urinary 
tract infections, renal colic, bladder stones, nephritis, or 
treatment for malignancy.  He indicated that his loss of use 
of his creative organ had dated since 1980, and that he had 
not had treatment, medications, injections, implant, pump, or 
counseling.  The diagnosis was postoperative pain in the 
right testes following tumor excision approximately twenty 
years remote.  The examiner noted that there was weakness.  
The examiner also concluded that he did not believe that the 
sterility was attributable to the service-connected ulcer of 
the right forearm where nitrogen mustard was left on the skin 
too long.

In February 2001, the veteran submitted a treatise from the 
Lymphoma Information Network which suggested that a long term 
side effect of chemotherapy with Mustargen (nitrogen mustard) 
included sterility.  It was noted that the drug had been 
known to cause infertility, more often in men than women.

A September 2001 letter from a private physician indicates 
that the veteran had a history of nitrogen mustard exposure, 
and that his sterility was most likely due to this exposure.  

A March 2003 examination letter from a private physician 
indicates that nitrogen mustard can cause sterility.

An April 2004 VA examination report indicated that the 
veteran reported he had sterility as a side effect of his 
nitrogen mustard treatment.  A January 2005 addendum opinion 
from this examiner indicated that he was of the opinion that 
the veteran's sterility was highly likely to be related to 
the toxicity of nitrogen mustard.  The examiner indicated 
that he was unable to determine whether or not there was any 
negligence involved.

The veteran received a further VA addendum opinion from this 
examiner in February 2005.  This examiner opined that the 
veteran's sterility was very likely due to his nitrogen 
mustard therapy, and that this was a well recognized side 
effect of nitrogen mustard that was known about at the time 
of the veteran's treatment, and well documented in textbooks 
and medical treatises at the time.  The examiner stated 
therefore that he was sure the veteran had been counseled on 
this side effect, and that it was a completely foreseeable 
side effect of that therapy.

Therefore, although the evidence is not in complete agreement 
as to whether the veteran's nitrogen mustard therapy caused 
his sterility, resolving all doubt in the veteran's favor, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran's sterility is likely due 
to his nitrogen mustard therapy treatment, which the VA 
performed.  However, the evidence also shows that this was a 
clearly known, and therefore reasonably foreseeable, 
complication of treatment with nitrogen mustard at that time.  
There is also no evidence that the proximate cause of the 
veteran's sterility was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  Unfortunately, the evidence shows that, at the time 
of the veteran's treatment for Hodgkin's disease, a life 
threatening illness, a standard treatment was nitrogen 
mustard therapy, which at the time also had a known side 
effect of sterility.  As this was a reasonably foreseeable 
complication of the veteran's treatment, and as there is no 
evidence of fault in VA's treatment of the veteran with 
nitrogen mustard therapy (except for a spill of nitrogen 
mustard on his skin, for which scar he is already in receipt 
of benefits under 38 U.S.C.A. § 1151), the Board finds that 
the preponderance of the evidence of record is against a 
grant of benefits for sterility.


Rash on the Back

Taking into account all relevant evidence, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151, for a 
rash on the back, is not warranted.  Reviewing the relevant 
evidence of record pertaining to a rash, the veteran's 
service medical records reveal there were no reports of, 
diagnosis, or treatments for sterility during the veteran's 
period of active service.  As noted above, VA hospital 
treatment records dated in June 1966 show that the veteran 
was treated with nitrogen mustard for his Hodgkin's disease.  
It was indicated that there was some minor infiltration in 
the second dose of nitrogen mustard which resulted in 
moderate edema, pain, and swelling.

A July 1997 VA examination report noted that the veteran 
reported a persistent chronic rash over his back that had 
started two years after he was burned with nitrogen mustard.  
The examiner reported that the most recent diagnosis from 
dermatology was erythema annulare centrifugum, and it 
appeared to perhaps be associated with his Hodgkin's disease.  
It was noted to appear on his back and be moderately 
disfiguring, covering essentially the entire back area with a 
red raised erythematous rash.

A January 2000 report of VA dermatological examination 
indicated that the veteran reported that his exposure to 
nitrogen mustard was the cause of a recurrent itchy welt-like 
rash of the back and upper arms since exposure in 1967; 
however, there was no sign of the veteran's described 
dermatitis on examination.

An August 2000 report of VA examination indicated that no 
evidence of a back rash was seen on examination, and there 
was no evidence that the veteran's nitrogen mustard treatment 
had caused any rash complications.

A further August 2000 VA skin examination noted five 
urticarial pink papules on the veteran's right mid back 
measuring 1 cm. for three of the papules, 1.5 cm. for 
another, and .5 by 2 cm. for the last.  There was no scaling, 
epidermal surface change, or ulceration.

A March 2001 VA dermatology clinic note indicated that the 
veteran had a persistent lymphocytic infiltrate of the back.  
It was noted that previous biopsies had shown a dense, 
superficial, and deep lymphoid infiltrate.  The veteran was 
diagnosed with lymphocytoma cutis, probably benign.  

A September 2001 VA examiner note indicated that, upon review 
of prior treatment records and pathology reports, the opinion 
of the dermatological specialist was that there was no 
relationship between the veteran's rash and his Hodgkin's 
disease, and that it was unlikely that the rash was related 
to remote extravasation of a chemotherapeutic agent.  The 
examiner further indicated that he saw no evidence of fault 
of the medical staff which resulted in this rash problem.

The veteran was seen in March 2002 for a yearly check up of 
his lymphocytoma cutis, and no infiltrates were seen at that 
time.  The veteran reported however that he still broke out 
periodically, and medication was renewed for this condition.

A March 2003 examination letter from a private physician 
indicates that nitrogen mustard can cause sterility, and 
extravasation must have caused chemical burns on the right 
arm and possible skin rash.  However, that physician also 
indicated that the rest of the veteran's medical problems 
were not related to chemotherapy.

The veteran was seen for dermatology treatment in April 2003; 
at that time, no rash was noted on his back, but he did have 
hyperkeratotic papules on his chest, and was diagnosed with 
spongiotic dermatitis, steroid responsive.

In an April 2004 VA examination and January 2005 addendum to 
that examination, the examiner indicated that, while the 
veteran's sterility was highly likely to be related to the 
toxicity of the nitrogen mustard, and that his skin condition 
was a direct consequence of accidental subcutaneous leakage, 
the other medical conditions the veteran was claiming were 
probably not related to nitrogen mustard exposure.

Thus, while the veteran has reported that he incurred a back 
rash shortly after his treatment with nitrogen mustard, the 
evidence does not show that the veteran was diagnosed with 
any back rash until 1997, 31 years after his treatment.  
Since that time, the veteran has been diagnosed with varying 
back rashes; however the majority of the evidence of record, 
including physician opinions dated August 2000 and September 
2001, indicate that the veteran's back rash was not related 
to the administering of nitrogen mustard.  A March 2003 
report does indicate that the veteran could possibly have a 
skin rash due to nitrogen mustard therapy, and the January 
2005 VA examination addendum opinion indicates that his skin 
condition was a direct consequence of accidental subcutaneous 
leakage, however, those reports appears to be referring to an 
arm rash, since no back rash was noted at those times; 
therefore, the Board does not find that this evidence 
outweighs the other evidence of record indicating that the 
skin rash is not related to nitrogen mustard exposure.  
Furthermore, a September 2001 VA examiner specifically 
indicated that he found no evidence of fault of the medical 
staff which resulted in a back rash.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran incurred a back rash due 
to his nitrogen mustard treatment.


Ulcer

Taking into account all relevant evidence, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151, for an 
ulcer, is not warranted.  Initially, the Board points out 
that the evidence of record, including the veteran's service 
medical records, does not show that the veteran has ever 
definitively been diagnosed with an ulcer.

Reviewing the relevant evidence of record, a January 2000 
report of VA examination noted the veteran's reported history 
of a bleeding peptic ulcer due to the use of aspirin, and 
also noted that the veteran's gastrointestinal bleeding and 
ulcer problems may have been related to intake of Coumadin 
and aspirin that was prescribed after he had a stroke.

An August 2000 report of VA examination indicated that no 
evidence of an ulcer was seen on examination, and there was 
no evidence that the veteran's nitrogen mustard treatment had 
caused any gastrointestinal complications.  It was noted that 
the veteran had been treated for gastrointestinal bleeding 
due to anticoagulation therapy and aspirin.

The veteran was hospitalized in December 2002 for anemia 
related to a GI bleed, and reported a history of an ulcer in 
1997 or 1998, however, there is no indication that the 
veteran was found to have an ulcer at that time.  The veteran 
was found to have diverticulitis.

A March 2003 examination letter from a private physician 
indicates that nitrogen mustard can cause sterility and 
extravasation must have caused chemical burns on the right 
arm and possible skin rash.  However, that physician also 
indicated that the rest of the veteran's medical problems 
were not related to chemotherapy.

In an April 2004 VA examination and January 2005 addendum to 
that examination, the examiner indicated that, while the 
veteran's sterility was highly likely to be related to the 
toxicity of the nitrogen mustard, and that his skin condition 
was a direct consequence of accidental subcutaneous leakage, 
the other medical conditions the veteran was claiming were 
probably not related to nitrogen mustard exposure.

Thus, the evidence of record does not show that the veteran 
has, at any time, definitively been diagnosed with an ulcer.  
The evidence also does not show that the veteran had 
complaints of any gastrointestinal problems until over 30 
years after his treatment with nitrogen mustard.  Further, 
while the veteran has been diagnosed at times with 
gastrointestinal bleeding, this has generally been found to 
be related to medication used for nonservice connected 
conditions, and no evidence has been presented indicating 
that the VA was at fault in prescribing these medications.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran 
incurred an ulcer, or any gastrointestinal disorder, due to 
his nitrogen mustard treatment.


Heart Disorder

Taking into account all relevant evidence, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151, for a 
heart disorder, is not warranted.  Initially, the Board 
points out that the veteran's service medical records do not 
show complaints of, or treatment for, any heart disorder.

Reviewing the relevant evidence of record, an August 2000 
report of VA examination indicated that no evidence of 
hypertensive or arterial sclerotic heart disease was seen on 
examination.  The examiner noted that the veteran's 
hypertension was not well controlled; that the veteran's 
complaints of atrial fibrillation were poorly documented, and 
that the veteran was currently in sinus rhythm.  The veteran 
therefore indicated that there was no evidence that the 
veteran's nitrogen mustard treatment had caused any 
cardiovascular complications.

A March 2003 examination letter from a private physician 
indicates that nitrogen mustard can cause sterility and 
extravasation must have caused chemical burns on the right 
arm and possible skin rash.  However, that physician also 
indicated that the rest of the veteran's medical problems 
were not related to chemotherapy.

An April 2004 VA examination report indicated that the 
veteran reported he had heart failure as a side effect of his 
nitrogen mustard treatment, but the examiner did not provide 
his own opinion as to this issue.  In a January 2005 addendum 
to that examination, the examiner indicated that, while the 
veteran's sterility was highly likely to be related to the 
toxicity of the nitrogen mustard, and that his skin condition 
was a direct consequence of accidental subcutaneous leakage, 
the other medical conditions the veteran was claiming were 
probably not related to nitrogen mustard exposure.

VA treatment records show that the veteran has recently 
undergone treatment for several heart related disorders, 
including hypertension, coronary artery disease, and atrial 
fibrillation.

Therefore, the evidence does not show that the veteran was 
diagnosed with any heart condition until many years after his 
treatment with nitrogen mustard, and no evidence has been 
presented linking any of his current heart problems to his 
treatment with nitrogen mustard.  As such, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran incurred any heart disability due to 
his treatment with nitrogen mustard.


Lung Disorder

Taking into account all relevant evidence, the Board finds 
that entitlement to benefits under 38 U.S.C.A. § 1151, for a 
lung disorder, is not warranted.  Initially, the Board notes 
that the veteran's service medical records contain no 
complaint of, or treatment for, any chronic lung disorder.

A January 2000 report of VA respiratory examination noted the 
veteran's history, to including his smoking history, and 
diagnosed the veteran with chronic obstructive pulmonary 
disease, however, the examiner did not link that diagnosis to 
any particular etiology.

A September 2001 letter from a private physician indicates 
that the veteran had a history of nitrogen mustard exposure, 
and that he had lung disease most likely due to this 
exposure.  The Board finds this opinion to be of limited 
probative value as it does not appear to be based on a review 
of the veteran's claims file, nor does the examiner provide 
reasons and bases for his opinion.

A March 2003 examination letter from a private physician 
indicates that Nitrogen mustard can cause sterility and 
extravasation must have caused chemical burns on the right 
arm and possible skin rash.  However, that physician also 
indicated that the rest of the veteran's medical problems 
were not related to chemotherapy.

The veteran was treated in October 2003 for bronchitis, which 
was felt to be probably chronic bronchitis since the veteran 
did have a history of smoking and was having some wheezing.

An April 2004 VA examination report indicated that the 
veteran reported he had chronic obstructive pulmonary disease 
(COPD) as a side effect of his nitrogen mustard treatment, 
but the examiner did not provide his own opinion as to this 
issue.  In a January 2005 addendum to that examination, the 
examiner indicated that, while the veteran's sterility was 
highly likely to be related to the toxicity of the nitrogen 
mustard, and that his skin condition was a direct consequence 
of accidental subcutaneous leakage, the other medical 
conditions the veteran was claiming were probably not related 
to nitrogen mustard exposure.

Therefore, the Board finds, considering that the evidence 
does not show that the veteran was diagnosed with any lung 
condition until many years after his treatment with nitrogen 
mustard, and that most of evidence of record does not link 
the veteran's current lung disorder to his nitrogen mustard 
treatment, that the preponderance of the evidence of record 
is against a finding that the veteran incurred any heart 
disability due to his treatment with nitrogen mustard.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an initial evaluation in excess of 10 percent 
for ulcer of the right forearm (major), status post split 
thickness skin graft due to nitrogen mustard accident.

Historically, the Board notes that the veteran was granted 
service connection for this disability at a 10 percent 
evaluation during the course of this appeal, by a September 
1997 decision.  That decision was based on medical treatment 
records which showed that the veteran had nitrogen mustard 
spilled on his arm during treatment in June 1966, which had 
to be treated with a skin graft, and which resulted in a 
scar.  The veteran contends that his symptomatology due to 
this disability is more severe than that contemplated by a 10 
percent evaluation.


Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's right forearm disability was initially rated as 
10 percent disabling pursuant to Diagnostic Code 7899-7803.  
When an unlisted condition is encountered, rating must be by 
analogy, and the diagnostic code number reflects that part of 
the rating schedule most closely identifying the part/system 
of the body involved, or "78" as the first two digits in this 
case, and the fact that such condition is unlisted, or "99" 
as the last two digits in this case.  38 C.F.R. § 4.27 
(2007).

While the veteran's appeal of the rating for his scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period, and under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  Inasmuch as the veteran has been provided with 
both the old and the revised regulations, the Board may 
proceed in making a determination.

Under the old codes, in effect prior to August 2001, pursuant 
to Diagnostic Code 7801, where there is a residual scar of a 
third degree burn, a 40 percent evaluation is warranted where 
the scar area or areas is exceeding 1 square foot (0.1 m.2).  
A 30 percent evaluation is warranted where the scar area or 
areas exceeds one-half square foot (0.05 m.2).  A 20 percent 
evaluation is warranted where the scar area or areas exceeds 
12 square inches (77.4 cm.2).  A 10 percent evaluation is 
warranted where the scar area or areas is exceeding 6 square 
inches (38.7 cm.2).  It is noted that actual third degree 
residual involvement is required to the extent shown under 
7801.

Pursuant to Diagnostic Code 7802, second degree burn scars 
are rated as 10 percent disabling wherein the scar area or 
areas is approximating 1 square foot (0.1 m.2).  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2002).

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for a superficial scar, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Pursuant to Diagnostic Code 7804, superficial, tender, and 
painful scars are rated as 10 percent disabling when shown on 
objective demonstration. It is noted that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Pursuant to Diagnostic Code 7805, scars may also be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2000).

Pursuant to Diagnostic Code 5206, the maximum 50 percent 
evaluation is warranted when the limitation of flexion of the 
major forearm is limited to 45 degrees.  A 40 percent 
evaluation is warranted when the limitation of flexion of the 
major forearm is limited to 55 degrees or if the limitation 
of flexion of the minor forearm is limited to 45 degrees.  A 
30 percent evaluation is warranted when the limitation of 
flexion of the major forearm is limited to 70 degrees or if 
the limitation of flexion of the minor forearm is limited to 
55 degrees.  A 20 percent evaluation is warranted when the 
limitation of flexion of the forearm is limited to 90 degrees 
or if the limitation of flexion of the minor forearm is 
limited to 70 degrees.  A 10 percent evaluation is warranted 
when the limitation of flexion of the forearm is limited to 
100 degrees.  A noncompensable evaluation is warranted when 
the limitation of flexion of the forearm is limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2002).

Pursuant to Diagnostic Code 5213, where there is an 
impairment in the supination and pronation of the forearm, 
evaluations are assigned for either loss of supination and 
pronation (bone fusion), limitation of pronation, or 
limitation of supination.

Where there is loss of supination and pronation (bone fusion) 
of the major forearm, the maximum 40 percent evaluation is 
warranted where the hand fixed in supination or 
hyperpronation.  A 30 percent evaluation is warranted where 
the hand fixed in full pronation.  A 20 percent evaluation is 
warranted where the hand fixed near the middle of the arc or 
moderate pronation.

Where there is limitation of pronation of the major forearm, 
a 30 percent evaluation is warranted where the motion is lost 
beyond the middle of the arc.  A 20 percent evaluation is 
warranted where the motion is lost beyond the last quarter of 
the arc, and the hand does not approach full pronation.

Where there is limitation of supination of the major forearm, 
a 10 percent evaluation is warranted where supination is 
limited to 30 degrees or less.  It was noted that in all the 
forearm and wrist injuries, Diagnostic Codes 5205 through 
5213, multiple impaired finger movements due to tendon tie- 
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Under the Diagnostic Codes as in effect on August 30, 2002, 
under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part, as stated above.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."   See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 49.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, under either the 
old or revised applicable codes, for the veteran's service 
connected scar of the right arm, have not been met.  
Reviewing the relevant evidence of record, a July 1997 VA 
examination report noted that the veteran had a large, four 
inch by three inch, irregular skin graft area over the 
ventral surface of his right forearm.  It did not interfere 
with his functioning, and he had full range of motion.  It 
was moderately disfiguring, but he did not have any local 
ulceration.

A January 2000 report of VA dermatological examination 
indicated that the veteran had a large rectangular depressed 
scar in the upper portion of the right forearm on the ventral 
surface.  There has been loss of tissue (skin and muscle), 
but no apparent interference with function.  The veteran was 
diagnosed with a remote chemical burn with severe burn of the 
right forearm and permanent disfiguring scar.  The depressed 
scar measured 7.5 cm. by 5.5 cm.

An April 2004 report of VA examination noted a 5.5 cm. by 8 
cm. surgical scar on his right volar forearm.  The scar did 
not appear to be bound down.  It was mobile and there were no 
erosions present at that time.  He was able to move his arm 
and his hand with a full range of motion.  Strength in his 
right hand was comparable to his left.  The veteran was found 
to have a scar on the right volar forearm, status post split 
thickness skin graft due to nitrogen mustard accident.  An 
additional VA examination in April 2004 noted that the 
veteran's scar was depressed, with no tenderness or 
contracture.

As to a higher rating under old or new Diagnostic Code 7802, 
old or new Diagnostic Code 7803, or old or new Diagnostic 
Code 7804, the veteran is already in receipt of a 10 percent 
rating under these codes, which is the maximum rating 
available under them.

To warrant a higher rating under old Diagnostic Code 7801 or 
new Diagnostic Code 7802, the veteran would have to be found 
to have a scar in an area exceeding 12 square inches, or 77 
square cm.  As noted above, the veteran's scar was measured 
at one time to be exactly 12 square inches, and at other 
times, to be in an area well below 77 square cm.  As such, 
the criteria for a higher evaluation under this code have not 
been met.

As this scar has not been found at any time to limit the 
veteran's function of the arm, a higher rating under either 
the old or new Diagnostic Code 7805 would not be warranted.

Therefore, the preponderance of the evidence of record 
indicates that the criteria for a higher evaluation for the 
veteran's service connected ulcer of the right forearm have 
not been met, under any of the old, or revised, applicable 
Diagnostic Codes.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's right arm scar, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.




ORDER

Entitlement to compensation benefits for sterility pursuant 
to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for a rash on the back 
pursuant to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for an ulcer pursuant to 
the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for a heart disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for a lung disorder 
pursuant to the criteria of 38 U.S.C.A. § 1151 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for ulcer of the right forearm (major), status post split 
thickness skin graft due to nitrogen mustard accident, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


